DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/21 has been entered.

Response to Amendment
The amendment filed on 03/15/21 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2015/0379009) in view of Shams (US 9,703,814) and further in view of Laden (US 2017/0177277).
Regarding claim 1, Reddy discloses:
computer implemented method comprising executing on a processor the steps of: providing a first plurality of key value store replicas … for storing a plurality of keys wherein at least one of the first plurality of key value store replicas is situated in one of a plurality of sites at least by ([0025] “in one embodiment, the key-value store replicates each (key, value) pair to N+1 nodes in order to provide fault tolerance for the failure of N nodes.” [0026] “Similarly, the metadata associated with a given key value may be replicated to other nodes (resulting in the cluster again having 2N+1 copies of key-value metadata).” [0030] “The scribe process on each node performs read and write operations against the (k,v)-store on that node. To do so, a scribe client obtains locks and sequence numbers from the distributed lock service and sends messages to a scribe process on the primary node associated with a (k,v) value requesting read/write operations.”) and the first plurality of KV store replicas are any of the replicated KV stores distributed across the nodes.
providing a second plurality of key value store replicas with strongly consistent semantics for creating and storing locks created by a client wherein at least one of the second plurality of key value store replicas is situated in each of the plurality of sites at least by ([0008] “This method may generally include receiving, by a first one of the nodes, a message from a requesting client to perform a read operation to read a value stored in the key-value store for the first key. The message itself includes the first key and a lock sequence number and wherein the requesting client holds a lock for at least the first key.” [0025] “Embodiments presented herein provide a high performance, strongly consistent, distributed key-value store system for storing information, such as metadata for a distributed file system…To provide this capability, in one embodiment, the key-value store replicates each (key, value) pair to N+1 nodes in order to provide fault tolerance for the failure of N nodes.” [0026] “Similarly, the metadata associated with a given key value may be replicated to other nodes (resulting in the cluster again having 2N+1 copies of key-value metadata).” [0030] “The scribe process on each node performs read and write operations against the (k,v)-store on that node. To do so, a scribe client obtains locks and sequence numbers from the distributed lock service and sends messages to a scribe process on the primary node associated with a (k,v) value requesting read/write operations.”) and the second plurality of KV store replicas are any of the replicated KV stores distributed across the nodes as a high performance, fault-tolerant, strongly consistent, distributed key-value store system.
performing operations on the first plurality of key value store replicas and the second plurality of key value store replicas whereby: when a client acquires a lock to a set of keys from the plurality of keys to create a set of locked keys, the client is guaranteed a consistent version that reflects a most recent update to each key in the set of locked keys at least by ([0030] “The scribe process on each node performs read and write operations against the (k,v)-store on that node. To do so, a scribe client obtains locks and sequence numbers from the distributed lock service and sends messages to a scribe process on the primary node associated with a (k,v) value requesting read/write latest value, and that a read following a read with no intervening write return the same value.”).
when the client performs reads and writes to the set of locked keys all reads and writes are ordered and other writers are excluded at least by ([0047] “To perform read/write operation on a given (k,v) key value in (k,v)-store 170, the bridge process 160 obtains an appropriate read/write lock from the lock service 145. In one embodiment, locks obtained from the lock service 145 include a monotonically increasing number used as the “sequencer” for read/write operations on the keys associated with a given lock. That is, each new lock issued on a given key has a greater sequencer value than any previous lock on that same key. As described below, (k,v) key values in the (k,v)-store 170 
and when a member key of the set of locked keys is unlocked, an end user is able to read and write to the member key at least by ([0047] “For performance reasons, the bridge process 160 (or other scribe client) typically receives a sequencer for given lock only once, and this sequencer can be used with any key associated with that lock to perform multiple read/write operations, so long as the bridge process 160 retains that lock.” [0060] “After a certain idle period, the client may release a lock as well.”).
Reddy fails to disclose “with eventually consistent semantics; and values of member key replicas are eventually consistent; and wherein a service selects strongly consistent and partition tolerant (CP) operations or highly available and partition tolerant (AP) operations by accessing one of the first plurality of … replicas and or the second plurality of … replicas”
However, Shams teaches with eventually consistent semantics; and values of member key replicas are eventually consistent at least by ([col. 4, lines 5-19] “Distributed data stores may reflect a data consistency pattern that can be described as eventual consistency. This term refers to updated data that is not immediately available, in updated form, even after an update has been committed. For example, an update might be committed in a distributed data store with three replication partners. An update might be committed and also 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shams into the teaching of Reddy because both references disclose the performing of reads/writes at varying levels of consistency on distributed key-value stores. Consequently, one of ordinary skill in the art would be motivated to modify the strongly consistent, distributed key-value store system of Reddy to also reflect a data consistency pattern that can be described as eventual consistency as in Shams.
Reddy, Shams fail to disclose “and wherein a service selects strongly consistent and partition tolerant (CP) operations or highly available and partition tolerant (AP) operations by accessing one of the first plurality of … replicas and or the second plurality of … replicas.”
However, Laden teaches the above limitation at least by ([0017] “Reference is now made to FIG. 1, which is a simplified conceptual illustration of a system for managing data operations in a quorum-based data replication system, constructed and operative in accordance with an embodiment of the invention. In the system of FIG. 1 a request manager 100 is configured to receive a request, such as from a computer software application 102, to perform a data operation that requires an interaction with any one of multiple data replicas 104” [0018]-[0019] describe, in detail, the conditions for routing operations to the minority and majority groups of replicas such as based on the type of operation that was sent by the software application [0022] “A determination is made whether the requested data operation requires strong consistency or less than strong consistency (step 202), whether the data operation is a read-only data operation (step 204), and whether the data operation meets one or more predefined criteria, such as of being computationally time-intensive or computationally resource-intensive (step 206). If the data operation requires less than strong consistency and is a read-only data operation and meets the predefined criterion of being computationally time-intensive or computationally resource-intensive (step 208), the data operation is routed to be performed using one of a predefined minority of the data replicas (step 210). However, if the data 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Laden into the teaching of Reddy, Shams because the references similarly disclose the performing of operations with different consistency level guarantees. Consequently, one of ordinary skill in the art would be motivated to modify the systems as in the combination of references to further include the routing of requests to different groups of replicas as in Laden in order to guarantee different levels of consistency.
As per claim 4, claim 1 is incorporated, Reddy further discloses:
wherein the first plurality of key value store replicas provide a first type of read that returns a value of one of the plurality of keys at any one of the first plurality of key value store replicas at least by ([0008] “receiving, by a 
and a second type of read that returns a latest value of one of the plurality of keys among a majority of the first plurality of key value store replicas at least by ([0030] “The consistency protocol ensures that an update is a consistent one, which means that a read occurring after a write to the key-value store returns the latest value, and that a read following a read with no intervening write return the same value.”).
As per claim 5, claim 1 is incorporated, Reddy further discloses:
wherein all writes to the second plurality of key value store replicas are totally ordered in a write order and the write order is determined by a consensus protocol at least by ([0050] “As noted, in one embodiment, each (k,v) key values in (k,v)-store 170 also stores a sequencer and a version number. The stored sequencer number is associated with the last complete read or write performed by the scribe process 165 on a given key (k,v) value. When read or write operations issued by scribe clients also supply a sequencer number, the scribe process 165 performs a requested read or write only if the supplied sequencer is greater than or equal to what is stored with the key value being 
As per claim 6, claim 1 is incorporated, Reddy further discloses:
wherein all of the second plurality of key value store replicas reflect a write before any of the second plurality of key value store replicas reflects a next write at least by ([0072] “When a client needs a consensus decision on a proposed update to the key-value store, the proposer 802 enters a loop 810, which ranges from 0 to n, selecting a proposal number n for the proposed update and broadcasts a prepare message, prepare(n) 812, 814, 816, to all of the acceptors 804,806, 808. If an acceptor 804, 806, 808 receives a prepare request 812, 814, 816 with a proposal number n greater than a proposal number in any prepare request to which it has already responded, then each acceptor 804, 806, 808 replies with a promise, promise(n,m,v1) 818, promise(n, m, v2) 820, promise(n, m, v3) 822 not to accept any more prepare messages with proposal numbers less than n and with the highest numbered proposal m that it has accepted along with the value (v1, v2, v3) associated with m. The proposer 802 
Regarding claim 8, Reddy discloses:
A system comprising: a processor: and memory coupled to the processor and configured to store program instructions executable by the processor to: provide a first plurality of key value store replicas … for storing a plurality of keys, wherein at least one of the first plurality of key value store replicas is situated in each site at least by ([0025] “in one embodiment, the key-value store replicates each (key, value) pair to N+1 nodes in order to provide 
provide a second plurality of key value store replicas with strongly consistent semantics for creating and storing locks created by a client wherein at least one of the second plurality of key value store replicas is situated in each site at least by ([0008] “This method may generally include receiving, by a first one of the nodes, a message from a requesting client to perform a read operation to read a value stored in the key-value store for the first key. The message itself includes the first key and a lock sequence number and wherein the requesting client holds a lock for at least the first key.” [0025] “Embodiments presented herein provide a high performance, fault-tolerant, strongly consistent, distributed key-value store system for storing information, such as metadata for a distributed file system…To provide this capability, in one embodiment, the key-value store replicates each (key, value) pair to N+1 nodes in order to provide fault tolerance for the failure of N nodes.” [0026] “Similarly, the metadata associated with a given key value may be replicated to other nodes 
and perform operations on the first plurality of key value store replicas and the second plurality of key value store replicas whereby: when a client acquires a lock to a set of keys from the plurality of keys to create a set of locked keys, the client is guaranteed a consistent version that reflects a most recent update to each key in the set of locked keys at least by ([0030] “The scribe process on each node performs read and write operations against the (k,v)-store on that node. To do so, a scribe client obtains locks and sequence numbers from the distributed lock service and sends messages to a scribe process on the primary node associated with a (k,v) value requesting read/write operations. The replication process replicates values written to the (k,v) store across nodes in a consistent manner. In one embodiment, the replication process may use a consensus protocol (such as the Paxos algorithm) to replicate a value written on one node to at least N+1 nodes (at which point a write operation may be reported to a client as successful). In operation, updates to the key-value store use the consensus protocol (again, such as Paxos) to maintain fault-latest value, and that a read following a read with no intervening write return the same value.”).
when the client performs reads and writes to the set of locked keys all reads and writes are ordered and other writers are excluded at least by ([0047] “To perform read/write operation on a given (k,v) key value in (k,v)-store 170, the bridge process 160 obtains an appropriate read/write lock from the lock service 145. In one embodiment, locks obtained from the lock service 145 include a monotonically increasing number used as the “sequencer” for read/write operations on the keys associated with a given lock. That is, each new lock issued on a given key has a greater sequencer value than any previous lock on that same key. As described below, (k,v) key values in the (k,v)-store 170 includes the value of the sequencer last used to read or write to a given (k,v) key value, and the scribe process 165 will reject any operation on a (k,v) key value that supplies a sequencer lower than the sequencer stored in the (k,v) store 170 for that (k,v) key value.”).
and when a member key of the set of locked keys is unlocked, an end user is able to read and write to the member key at least by ([0047] “For 
Reddy fails to disclose “with eventually consistent semantics; and values of member key replicas are eventually consistent; and wherein a service selects strongly consistent and partition tolerant (CP) operations or highly available and partition tolerant (AP) operations by accessing one of the first plurality of … replicas and or the second plurality of … replicas”
However, Shams teaches with eventually consistent semantics; and values of member key replicas are eventually consistent at least by ([col. 4, lines 5-19] “Distributed data stores may reflect a data consistency pattern that can be described as eventual consistency. This term refers to updated data that is not immediately available, in updated form, even after an update has been committed. For example, an update might be committed in a distributed data store with three replication partners. An update might be committed and also stored in two of the three replication partners, but not a third. If a query were to rely on the third replication partner, the results would reflect a previous version of the data, rather than the currently committed version of the data. However, because the update has been committed, the update will eventually be applied to the third replication partner. Accordingly, the data may be said to be eventually consistent.” [col. 6, lines 1-6] “Distributed key-value data store 128, may 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shams into the teaching of Reddy because both references disclose the performing of reads/writes at varying levels of consistency on distributed key-value stores. Consequently, one of ordinary skill in the art would be motivated to modify the strongly consistent, distributed key-value store system of Reddy to also reflect a data consistency pattern that can be described as eventual consistency as in Shams.
Reddy, Shams fail to disclose “and wherein a service selects strongly consistent and partition tolerant (CP) operations or highly available and partition tolerant (AP) operations by accessing one of the first plurality of … replicas and or the second plurality of … replicas”
However, Laden teaches the above limitation at least by ([0017] “Reference is now made to FIG. 1, which is a simplified conceptual illustration of a system for managing data operations in a quorum-based data replication whether the requested data operation requires strong consistency or less than strong consistency (step 202), whether the data operation is a read-only data operation (step 204), and whether the data operation meets one or more predefined criteria, such as of being computationally time-intensive or computationally resource-intensive (step 206). If the data operation requires less than strong consistency and is a read-only data operation and meets the predefined criterion of being computationally time-intensive or computationally resource-intensive (step 208), the data operation is routed to be performed using one of a predefined minority of the data replicas (step 210). However, if the data operation requires strong consistency or requires a data write operation or does not meet the predefined criteria, such as of being computationally time-intensive or computationally resource-intensive, the data operation is routed to be to one of a predefined majority of the data replicas (step 212).”) and the software application 102 (service) sends data operation requests to the request manager which, depending on the operation, are either routed to a majority group of replicas when the request requires strong consistency or a minority group of 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Laden into the teaching of Reddy, Shams because the references similarly disclose the performing of operations with different consistency level guarantees. Consequently, one of ordinary skill in the art would be motivated to modify the systems as in the combination of references to further include the routing of requests to different groups of replicas as in Laden in order to guarantee different levels of consistency.
Regarding claim 15, Reddy discloses:
A non-transitory computer readable storage medium storing a program configured for execution by a processor the program comprising instructions for: providing a first plurality of key value store replicas … for storing a plurality of keys wherein at least one of the first plurality of key value store replicas is situated in one of a plurality of sites at least by ([0025] “in one embodiment, the key-value store replicates each (key, value) pair to N+1 nodes in order to provide fault tolerance for the failure of N nodes.” [0026] “Similarly, the metadata associated with a given key value may be replicated to other nodes (resulting in the cluster again having 2N+1 copies of key-value metadata).” [0030] “The scribe process on each node performs read and write 
providing a second plurality of key value store replicas with strongly consistent semantics for creating and storing locks created by a client wherein at least one of the second plurality of key value store replicas is situated in each of the plurality of sites at least by ([0008] “This method may generally include receiving, by a first one of the nodes, a message from a requesting client to perform a read operation to read a value stored in the key-value store for the first key. The message itself includes the first key and a lock sequence number and wherein the requesting client holds a lock for at least the first key.” [0025] “Embodiments presented herein provide a high performance, fault-tolerant, strongly consistent, distributed key-value store system for storing information, such as metadata for a distributed file system…To provide this capability, in one embodiment, the key-value store replicates each (key, value) pair to N+1 nodes in order to provide fault tolerance for the failure of N nodes.” [0026] “Similarly, the metadata associated with a given key value may be replicated to other nodes (resulting in the cluster again having 2N+1 copies of key-value metadata).” [0030] “The scribe process on each node performs read and write operations against the (k,v)-store on that node. To do so, a scribe client obtains locks and sequence numbers from the distributed lock service and sends 
performing operations on the first plurality of key value store replicas and the second plurality of key value store replicas whereby: when a client acquires a lock to a set of keys from the plurality of keys to create a set of locked keys, the client is guaranteed a consistent version that reflects a most recent update to each key in the set of locked keys at least by ([0030] “The scribe process on each node performs read and write operations against the (k,v)-store on that node. To do so, a scribe client obtains locks and sequence numbers from the distributed lock service and sends messages to a scribe process on the primary node associated with a (k,v) value requesting read/write operations. The replication process replicates values written to the (k,v) store across nodes in a consistent manner. In one embodiment, the replication process may use a consensus protocol (such as the Paxos algorithm) to replicate a value written on one node to at least N+1 nodes (at which point a write operation may be reported to a client as successful). In operation, updates to the key-value store use the consensus protocol (again, such as Paxos) to maintain fault-tolerance and a consistency protocol to maintain consistency. The consensus protocol ensures that an update to the key-value store is replicated to N+1 nodes in the distributed system. Summarily, the Scribe process uses the consensus latest value, and that a read following a read with no intervening write return the same value.”).
when the client performs reads and writes to the set of locked keys all reads and writes are ordered and other writers are excluded at least by ([0047] “To perform read/write operation on a given (k,v) key value in (k,v)-store 170, the bridge process 160 obtains an appropriate read/write lock from the lock service 145. In one embodiment, locks obtained from the lock service 145 include a monotonically increasing number used as the “sequencer” for read/write operations on the keys associated with a given lock. That is, each new lock issued on a given key has a greater sequencer value than any previous lock on that same key. As described below, (k,v) key values in the (k,v)-store 170 includes the value of the sequencer last used to read or write to a given (k,v) key value, and the scribe process 165 will reject any operation on a (k,v) key value that supplies a sequencer lower than the sequencer stored in the (k,v) store 170 for that (k,v) key value.”).
and when a member key of the set of locked keys is unlocked, an end user is able to read and write to the member key at least by ([0047] “For performance reasons, the bridge process 160 (or other scribe client) typically receives a sequencer for given lock only once, and this sequencer can be used with any key associated with that lock to perform multiple read/write operations, 
Reddy fails to disclose “with eventually consistent semantics; and values of member key replicas are eventually consistent; and wherein a service selects strongly consistent and partition tolerant (CP) operations or highly available and partition tolerant (AP) operations by accessing one of the first plurality of … replicas and or the second plurality of … replicas”
However, Shams teaches with eventually consistent semantics; and values of member key replicas are eventually consistent at least by ([col. 4, lines 5-19] “Distributed data stores may reflect a data consistency pattern that can be described as eventual consistency. This term refers to updated data that is not immediately available, in updated form, even after an update has been committed. For example, an update might be committed in a distributed data store with three replication partners. An update might be committed and also stored in two of the three replication partners, but not a third. If a query were to rely on the third replication partner, the results would reflect a previous version of the data, rather than the currently committed version of the data. However, because the update has been committed, the update will eventually be applied to the third replication partner. Accordingly, the data may be said to be eventually consistent.” [col. 6, lines 1-6] “Distributed key-value data store 128, may comprise a plurality of horizontal partitions, such as horizontal partitions 118 and 126. Each horizontal partition may be replicated. For example, horizontal partition 118 might comprise three key-value data stores 112, 114, and 116 which 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shams into the teaching of Reddy because both references disclose the performing of reads/writes at varying levels of consistency on distributed key-value stores. Consequently, one of ordinary skill in the art would be motivated to modify the strongly consistent, distributed key-value store system of Reddy to also reflect a data consistency pattern that can be described as eventual consistency as in Shams.
Reddy, Shams fail to disclose “and wherein a service selects strongly consistent and partition tolerant (CP) operations or highly available and partition tolerant (AP) operations by accessing one of the first plurality of … replicas and or the second plurality of … replicas”
However, Laden teaches the above limitation at least by ([0017] “Reference is now made to FIG. 1, which is a simplified conceptual illustration of a system for managing data operations in a quorum-based data replication system, constructed and operative in accordance with an embodiment of the invention. In the system of FIG. 1 a request manager 100 is configured to receive a request, such as from a computer software application 102, to perform a data whether the requested data operation requires strong consistency or less than strong consistency (step 202), whether the data operation is a read-only data operation (step 204), and whether the data operation meets one or more predefined criteria, such as of being computationally time-intensive or computationally resource-intensive (step 206). If the data operation requires less than strong consistency and is a read-only data operation and meets the predefined criterion of being computationally time-intensive or computationally resource-intensive (step 208), the data operation is routed to be performed using one of a predefined minority of the data replicas (step 210). However, if the data operation requires strong consistency or requires a data write operation or does not meet the predefined criteria, such as of being computationally time-intensive or computationally resource-intensive, the data operation is routed to be to one of a predefined majority of the data replicas (step 212).”) and the software application 102 (service) sends data operation requests to the request manager which, depending on the operation, are either routed to a majority group of replicas when the request requires strong consistency or a minority group of replicas when the request requires less than strong consistency (high availability). That is, the replicas are partitioned into a majority and minority group 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Laden into the teaching of Reddy, Shams because the references similarly disclose the performing of operations with different consistency level guarantees. Consequently, one of ordinary skill in the art would be motivated to modify the systems as in the combination of references to further include the routing of requests to different groups of replicas as in Laden in order to guarantee different levels of consistency.
Claims 11-13, 18-19 recite equivalent claim limitations as the method of claims 4-6, except that they set forth the claimed invention as a system and non-transitory CRM, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2015/0379009) in view of Shams (US 9,703,814) and Laden (US 2017/0177277) and further in view of DeArment (US 2017/0285982).
As per claim 2, claim 1 is incorporated, Reddy further discloses:
wherein the first plurality of key value store replicas provide a first type of write that writes a value to one of the plurality of keys at any one of the first plurality of key value store replicas at least by ([0010] “In still another embodiment, the method may further include receiving, by a second one of the nodes, a message from the requesting client to perform a write operation to write a new value in the key-value store for the second key. The message includes the 
Reddy, Shams, Laden fail to explicitly disclose “and a second type of write that writes to a majority of the plurality of keys in the first plurality of key value store replicas”
However, DeArment teaches the above limitations at least by ([0054] “For example, a write of a key-value to the replicated configuration system 106, if successful, means that the key-value is also written to a quorum (e.g., a majority) of the replicated logs 204 in the cluster of hosts 102.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of DeArment into the teaching of Reddy, Shams, Laden because they similarly disclose the performing of reads/writes at varying levels of consistency on distributed replicas. Consequently, one of ordinary skill in the art would be motivated to modify the systems as in the combination of references to further 
As per claim 3, claim 2 is incorporated, Reddy further discloses:
wherein the first type of write and the second type of write is associated with a timestamp and a writer identifier whereby writes to each of the plurality of keys are totally ordered by a timestamp at least by ([0047] “To perform read/write operation on a given (k,v) key value in (k,v)-store 170, the bridge process 160 obtains an appropriate read/write lock from the lock service 145. In one embodiment, locks obtained from the lock service 145 include a monotonically increasing number used as the “sequencer” for read/write operations on the keys associated with a given lock. That is, each new lock issued on a given key has a greater sequencer value than any previous lock on that same key. As described below, (k,v) key values in the (k,v)-store 170 includes the value of the sequencer last used to read or write to a given (k,v) key value, and the scribe process 165 will reject any operation on a (k,v) key value that supplies a sequencer lower than the sequencer stored in the (k,v) store 170 for that (k,v) key value.”).
with the writer identifier being used to break ties when necessary at least by ([0056] “The version number process 320 manages version numbers assigned to (k,v)-values. In one embodiment, each (k,v) key-value stored in the (k,v)-store 322 may be associated with a version number, incremented each time a scribe process 318 writes to a given (k,v) key-value. When the scribe process 318 performs a write operation, the version number maintained by the scribe process 
Claims 9-10, 16-17 recite equivalent claim limitations as the method of claims 2-3, except that they set forth the claimed invention as a system and non-transitory CRM, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2015/0379009) in view of Shams (US 9,703,814) and Laden (US 2017/0177277) and further in view of Vermeulen (US 2007/0156842)
As per claim 7, claim 1 is incorporated, Shams further discloses:
and read using get (key) operation at least by ([col. 8, lines 34-38] “Statements issued to the key-value API may be translated from (for example) PUT and GET statements to INSERT and SELECT statements. When forming statements, projections may be based on values associated with a key”).
Reddy, Shams, Laden fail to disclose “wherein each of the plurality of keys are assigned a value lockStatus, with possible values of unLocked, beingLocked, or locked, and that can be updated using set (key, value)”
Vermeulen teaches the above limitations at least by ([0188] “In one embodiment, a keymap entry put operation may be configured to attempt to lock a cache entry corresponding to a key 148 before commencing the quorum protocol for writes.”) and the put operation is the set operation.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Vermeulen into the teaching of Reddy, Shams, Laden because they similarly disclose the performing of reads/writes at varying levels of consistency on distributed replicas. Consequently, one of ordinary skill in the art would be motivated to modify the systems as in the combination of references to further include the assigning of lockstatus values to the keys as in Vermeulen in order to protect the particular set of keys.
Claims 14, 20 recite equivalent claim limitations as the method of claim 7, except that they set forth the claimed invention as a system and non-transitory CRM, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 03/15/21.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169